 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   BLUE SUNSET, LLC, et al.,
                                                          Case No.: 2:18-cv-00090-JCM-NJK
11             Plaintiff(s),
                                                                         Order
12   v.
                                                                  [Docket Nos. 58, 60]
13   MYKALAI KONTILAI, et al.,
14             Defendant(s).
15         Pending before the Court are motions to withdraw as counsel for Defendants filed by
16 attorneys Anthony M. Wright and Theodore Parker, III. Docket Nos. 58, 60. To date, no response
17 has been filed. Moreover, the docket reflects that attorney Robert Sparks continues to represent
18 Defendants.1 For good cause shown, the motions to withdraw are hereby GRANTED and the
19 hearing set on these motions for August 8, 2019, is hereby VACATED.2
20         IT IS SO ORDERED.
21         Dated: August 1, 2019
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25         1
             The Court ordered Mr. Sparks to confirm his continued representation by July 19, 2019.
   Docket No. 61 at 2. Mr. Sparks violated that order and is ADMONISHED for doing so. The
26 Court assumes that Mr. Sparks will continue to represent Defendants as he is identified as counsel
   of record and has taken no action to withdraw as such.
27
           2
             A hearing was set for the same date and time for a similar motion filed in another case
28 (2:19-cv-718). This order does not vacate that hearing and it will still proceed as scheduled.

                                                   1
